Citation Nr: 1738694	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  16-45 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1950 to January 1954.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran requested a hearing before a Veterans Law Judge at his local RO in the September 2016 substantive appeal.  However, he withdrew his request for a hearing in March 2017.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the claim based on the evidence of record.  See 38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had active duty service of at least 30 days at Camp Lejeune, including from August 1953 to January 1954.

2.  Subsequent to service the Veteran was diagnosed with chronic lymphocytic leukemia.

3.  The Veteran's chronic lymphocytic leukemia manifested to a degree of 10 percent or more at a time after service.






CONCLUSION OF LAW

The criteria for service connection for chronic lymphocytic leukemia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for chronic lymphocytic leukemia.  He contends that his leukemia is the result of contaminated water at Camp Lejeune, North Carolina.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

A letter from the Veteran's private primary care physician dated in April 2013 reveals that the Veteran was diagnosed with chronic lymphocytic leukemia/small cell lymphoma in April 2001 and he is being followed on a regular bases by Dr. S.G., Oncologist/Hematologist, without mention of having achieved remission.  A letter dated in March 2013 from the Veteran's private Oncologist/Hematologist noted that the Veteran has chronic lymphoid leukemia or small lymphocytic lymphoma.  The physician explained that the Veteran has not required any treatment for this disorder, but he may need it in the future.  Thus, the evidence shows that the Veteran has a current diagnosis of chronic lymphocytic leukemia, which is considered an adult leukemia.

Pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7703 (2016), leukemia with active disease or during a treatment phase is evaluated as 100 percent disabling.

Military personnel records confirm that the Veteran served, during his active duty service, for at least 30 days at the U.S. Marine Corps Base at Camp Lejeune, North Carolina, including during the period from August 1953 to January 1954.

Significantly, although chronic lymphocytic leukemia is not specifically listed in 38 C.F.R. § 3.309(f), VA explained in the Supplementary Information to the Final Rule publishing this regulation in the Federal Register that "the term 'adult leukemia' clarifies that the types of leukemia covered under this rulemaking must have had their onset in adulthood" and "the use of the term 'adult leukemia' was not intended to restrict the types of leukemia covered by this rulemaking.  No-subtype of leukemia was identified in the rulemaking in order to be inclusive of all types of leukemia..."  82 Fed Reg. 4173, 4179-80 (January 13, 2017).  Thus, given VA's broad definition of adult leukemia and the fact that the Veteran's leukemia had its onset in adulthood, his chronic lymphocytic leukemia falls within the diseases listed in 38 C.F.R. § 3.309(f).

In light of the foregoing, entitlement to service connection for chronic lymphocytic leukemia is warranted.  At a point after separation from service the Veteran was diagnosed with chronic lymphocytic leukemia, an disease that falls within those identified in the applicable regulation as presumptively due to contaminated water at Camp Lejeune.  The medical evidence of record indicates that the Veteran's chronic lymphocytic leukemia was active in March 2013 and, therefore, manifested to a degree of 10 percent or more at a time after service.  Finally, the Veteran had service of at least 30 days at Camp Lejeune, including from August 1953 to January 1954, which falls within the enumerated period.  Therefore, service connection for chronic lymphocytic leukemia due to exposure to contaminated water at Camp Lejeune is warranted.


ORDER

Service connection for chronic lymphocytic leukemia, a type of adult leukemia, due to contaminated water exposure at Camp Lejeune, North Carolina is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


